DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/01/2021 has been entered.  Claims 12-14, 16, 18, 20-21, 23, and 25-26 have been amended. Claims 23-33 were previously withdrawn. Claims 24, 28, and 32 have been canceled.  Claims 1-11 were previously cancelled. New claims 34-36 have been added.  Accordingly, claims 12-23, 25-27, 29-31, and 33-36 are currently pending in the application.  

Reasons for Allowance
Claims 12-22 and 34-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 12, 18, 22, and 34, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to an additive manufacturing support assembly, additive manufacturing kit, and additive manufacturing assembly, respectively, as instantly claimed is that while the prior art Hart (US 2018/0117854 - of record) teaches a support plate comprising an upper block engagement surface having a plurality of block engagement locations and at least one support block couplable with the support plate and selectively disengageable from and re-engageable with the support plate at a respective one of said plurality of block engagement locations, it does not teach or suggest wherein said at least one support block having a contact surface superposed onto the upper block engagement surface of the support plate when said at least one support block is coupled with the support plate, said at least one support block further having an article-printing surface, opposed to the contact surface and spaced apart  Claims 13-17, 19-21, and 35-26 are allowed because the claims are dependent upon allowable independent claims 12, 18, and 34.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 23, 25-27, 29-31, and 33 directed to an invention non-elected without traverse.  Accordingly, claims 23, 25-27, 29-31, and 33 have been cancelled.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JAMEL M NELSON/Examiner, Art Unit 1743

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743